Exhibit 10.1

 

SERIES A PREFERRED STOCK PURCHASE AGREEMENT

 

by and between

 

WILLIS LEASE FINANCE CORPORATION

 

and

 

DEVELOPMENT BANK OF JAPAN INC.

 

Dated as of October 11, 2016

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

1.

Purchase and Sale of Preferred Stock

1

 

 

 

 

 

1.1

Sale and Issuance of Series A Preferred Stock

1

 

 

 

 

 

1.2

Closing; Delivery

1

 

 

 

 

 

1.3

Defined Terms Used in this Agreement

2

 

 

 

 

2.

Representations and Warranties of the Company

5

 

 

 

 

 

2.1

Organization, Good Standing, Corporate Power and Qualification

5

 

 

 

 

 

2.2

Capitalization

5

 

 

 

 

 

2.3

Authorization

6

 

 

 

 

 

2.4

Valid Issuance of Shares

6

 

 

 

 

 

2.5

Governmental Consents and Filings

7

 

 

 

 

 

2.6

Litigation; Government Orders

7

 

 

 

 

 

2.7

Compliance with Other Instruments

7

 

 

 

 

 

2.8

Financial Statements

8

 

 

 

 

 

2.9

No Other Liabilities

8

 

 

 

 

 

2.10

Absence of Certain Changes, Events and Conditions

8

 

 

 

 

 

2.11

Foreign Corrupt Practices Act

9

 

 

 

 

 

2.12

Anti-Money Laundering Laws

9

 

 

 

 

 

2.13

Compliance with Laws; Permits

10

 

 

 

 

 

2.14

Taxes

10

 

 

 

 

 

2.15

Full Disclosure

10

 

 

 

 

3.

Representations and Warranties of the Investor

11

 

 

 

 

 

3.1

Authorization

11

 

 

 

 

 

3.2

Purchase Entirely for Own Account

11

 

 

 

 

 

3.3

Disclosure of Information

11

 

 

 

 

 

3.4

Restricted Securities

11

 

 

 

 

 

3.5

Absence of Trading Market

12

 

 

 

 

 

3.6

Legends

12

 

 

 

 

 

3.7

Law of Japan

12

 

 

 

 

 

3.8

No General Solicitation

12

 

 

 

 

 

3.9

Exculpation Among Investor

12

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

4.

Conditions to Closing

12

 

 

 

 

 

4.1

Conditions to Obligations of the Investor

12

 

 

 

 

 

4.2

Conditions to Obligations of the Company

15

 

 

 

 

5.

Reporting

15

 

 

 

6.

Miscellaneous

16

 

 

 

 

 

6.1

Survival of Warranties

16

 

 

 

 

 

6.2

Successors and Assigns

16

 

 

 

 

 

6.3

Governing Law

16

 

 

 

 

 

6.4

Counterparts

16

 

 

 

 

 

6.5

Titles and Subtitles

16

 

 

 

 

 

6.6

Notices

16

 

 

 

 

 

6.7

No Finder’s Fees

17

 

 

 

 

 

6.8

Fees and Expenses

17

 

 

 

 

 

6.9

Attorneys’ Fees

17

 

 

 

 

 

6.10

Amendments

17

 

 

 

 

 

6.11

Severability

17

 

 

 

 

 

6.12

Delays or Omissions

17

 

 

 

 

 

6.13

Entire Agreement

17

 

 

 

 

 

6.14

Dispute Resolution

18

 

 

 

 

 

6.15

Specific Performance

18

 

 

 

 

 

6.16

Public Announcements

18

 

 

 

 

 

Exhibits:

 

 

 

 

 

 

 

 

 

Exhibit A

 

—

 

Certificate of Designations

 

 

 

 

 

Exhibit B

 

—

 

Amendment to Bylaws

 

ii

--------------------------------------------------------------------------------


 

SERIES A PREFERRED STOCK PURCHASE AGREEMENT

 

THIS SERIES A PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”), is made as
of the 11 day of October, 2016 by and between Willis Lease Finance Corporation,
a Delaware corporation (the “Company”), and Development Bank of Japan Inc., a
Japanese corporation (the “Investor”).

 

The parties hereby agree as follows:

 

1.             Purchase and Sale of Preferred Stock.

 

1.1          Sale and Issuance of Series A Preferred Stock.

 

(a)           The Company’s Board of Directors (the “Board of Directors”) shall
adopt, and the Company shall file with the Secretary of State of the State of
Delaware on or before the Closing (as defined below), the Certificate of
Designations, Preferences, and Relative Rights and Limitations of Series A
Cumulative Redeemable Preferred Stock in the form of Exhibit A attached to this
Agreement (the “Certificate of Designations”).

 

(b)           Subject to the terms and conditions of this Agreement, the
Investor agrees to purchase at the Closing, and the Company agrees to sell and
issue to the Investor at the Closing, 1,000,000 shares of Series A Preferred
Stock, $0.01 par value per share (the “Series A Preferred Stock”), at a purchase
price of $20.00 per share.  The shares of Series A Preferred Stock issued to the
Investor pursuant to this Agreement (including any shares issued at the Closing)
shall be referred to in this Agreement as the “Shares.”

 

1.2          Closing; Delivery.

 

(a)           Subject to the terms and conditions of this Agreement, the
purchase and sale of the Shares contemplated hereby shall take place remotely
via the exchange of documents and signatures, at 10:00 a.m. PST, on October 17,
2016 (the “Closing”), or at such other date, time or place as the Company and
the Investor mutually agree upon, orally or in writing (the day on which the
Closing takes place, the “Closing Date”).  In the event there is more than one
closing, the term “Closing” shall apply to each such closing unless otherwise
specified.

 

(b)           At least five (5) Business Days prior to the Closing, the Company
shall deliver to the Investor:

 

(1)           the form of the Certificate of Designations to be filed with the
Secretary of State of the State of Delaware;

 

(2)           the certificate set forth in Subsection 4.1(k)(1);

 

(3)           the good standing certificate (or its equivalent) set forth in
Subsection 4.1(k)(3); and

 

(4)           a draft of the legal opinion set forth in Subsection 4.1(k)(4) to
be delivered at the Closing.

 

--------------------------------------------------------------------------------


 

(c)           At least three (3) days prior to the Closing, the Investor shall
deliver to the Company the form set forth in Subsection 4.2(b).

 

(d)           At or prior to the Closing, the Company shall deliver to the
Investor:

 

(1)           the share certificate for the Shares issued to the Investor at the
Closing;

 

(2)           a certificate of the Secretary of State of Delaware certifying
that the Certificate of Designation has been filed;

 

(3)           the fee set forth in Subsection 4.1(h); and

 

(4)           all other agreements, documents, instruments or certificates
required to be delivered by the Company pursuant to Subsection 4.1.

 

(e)           At or prior to the Closing, the Investor shall deliver to the
Company:

 

(1)           the purchase price for the Shares to the Company by wire transfer
of immediately available funds to a bank account designated in writing by the
Company; and

 

(2)           all agreements, documents, instruments or certificates required to
be delivered by the Investor pursuant to Subsection 4.2.

 

1.3          Defined Terms Used in this Agreement.  In addition to the terms
defined above, the following terms used in this Agreement shall be construed to
have the meanings set forth or referenced below.

 

(a)           “1934 Act” means the Securities Exchange Act of 1934.

 

(b)           “Action” means any claim, action, cause of action, demand,
lawsuit, arbitration, inquiry, audit, notice of violation, proceeding,
litigation, citation, summons, subpoena or investigation of any nature, civil,
criminal, administrative, regulatory or otherwise, whether at law or in equity.

 

(c)           “Affiliate” means, with respect to any specified Person, any other
Person who, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with such Person,
including, without limitation, any general partner, managing member, officer or
director of such Person or any venture capital fund now or hereafter existing
that is controlled by one or more general partners or managing members of, or
shares the same management company with, such Person.  The term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

2

--------------------------------------------------------------------------------


 

(d)           “Anti-Money Laundering Laws” means the USA Patriot Act of 2001,
the Bank Secrecy Act, as amended through the date hereof, Executive Order 1 3324
- Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism, as amended through the date hereof,
and other federal laws and regulations and executive orders administered by OFAC
which prohibit, among other things, the engagement in transactions with, and the
provision of services to, certain foreign countries, territories, entities and
individuals (such individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanction and
embargo programs), and such additional laws and programs administered by OFAC
which prohibit dealing with individuals or entities in certain countries
regardless of whether such individuals or entities appear on any of the OFAC
lists.

 

(e)           “Business Day” means any day, other than a Saturday or a Sunday,
that is neither a legal holiday nor a day on which banking institutions in New
York, New York, San Francisco, California or Tokyo, Japan are authorized or
required by law, regulation or executive order to close.

 

(f)            “Company Covered Person” means, with respect to the Company as an
“issuer” for purposes of Rule 506 promulgated under the Securities Act, any
Person listed in the first paragraph of Rule 506(d)(1).

 

(g)           “Company Intellectual Property” means all patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, tradenames, copyrights, trade secrets, domain names, mask works,
information and proprietary rights and processes, similar or other intellectual
property rights, subject matter of any of the foregoing, tangible embodiments of
any of the foregoing, licenses in, to and under any of the foregoing, and any
and all such cases as are necessary to the Company in the conduct of the
Company’s business as now conducted and as presently proposed to be conducted.

 

(h)           “Contract” means any contract, lease, deed, mortgage, license,
instrument, note, loan, commitment, undertaking, indenture, joint venture and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

 

(i)            “GAAP” means United States generally accepted accounting
principles in effect from time to time.

 

(j)            “Governmental Authority” means any federal, state, local or
foreign government or political subdivision thereof, or any agency or
instrumentality of such government or political subdivision, or any
self-regulated organization or other non-governmental regulatory authority or
quasi-governmental authority (to the extent that the rules, regulations or
orders of such organization or authority have the force of Law), or any
arbitrator, court or tribunal of competent jurisdiction.

 

(k)           “Governmental Order” means any order, writ, judgment, injunction,
decree, stipulation, determination or award entered by or with any Governmental
Authority.

 

3

--------------------------------------------------------------------------------


 

(l)            “Key Employee” means any executive-level employee (including
division director and vice president-level positions) as well as any employee or
consultant who either alone or in concert with others develops, invents,
programs or designs any Company Intellectual Property.

 

(m)          “Knowledge” including the phrase “to the Company’s knowledge” shall
mean the actual knowledge of the following officers: Charles F. Willis IV, Brian
Hole, Scott Flaherty, Joe Howard and Dean Poulakidas.

 

(n)           “Law” means any statute, law, ordinance, regulation, rule, code,
order, constitution, treaty, common law, judgment, decree, other requirement or
rule of law of any Governmental Authority.

 

(o)           “Material Adverse Effect” means any event, occurrence, fact,
condition or change that has a material adverse effect on the business, assets
(including intangible assets), liabilities, condition (financial or otherwise),
property, prospects or results of operations of the Company.

 

(p)           “OFAC” means the United States Department of the Treasury, Office
of Foreign Assets Control.

 

(q)           “OFAC Prohibited Person” means a country, territory, individual or
Person (i) listed on, included within or associated with any of the countries,
territories, individuals or entities referred to on OFAC’s List of Specially
Designated Nationals and Blocked Persons or any other prohibited person lists
maintained by governmental authorities, or otherwise included within or
associated with any of the countries, territories, individuals or entities
referred to in or prohibited by OFAC or any other Anti-Money Laundering Laws, or
(b) which is obligated or has any interest to pay, donate, transfer or otherwise
assign any property, money, goods, services, or other benefits to any countries,
territories, individuals or entities on or associated with anyone on such lists
or in such Laws.

 

(r)            “Person” means any individual, corporation, partnership, trust,
limited liability company, association or other entity.

 

(s)            “Securities Act” means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.

 

(t)            “Taxes” means all federal, state, local, foreign and other
income, gross receipts, sales, use, production, ad valorem, transfer, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, estimated, excise, severance, environmental,
stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, customs, duties or other taxes, fees, assessments or charges
of any kind whatsoever, together with any interest, additions or penalties with
respect thereto and any interest in respect of such additions or penalties.

 

(u)           “Tax Return” means any return, declaration, report, claim for
refund, information return or statement or other document relating to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof.

 

4

--------------------------------------------------------------------------------


 

(v)           “Transaction Documents” means this Agreement, the Certificate of
Designation, and the Bylaws.

 

2.             Representations and Warranties of the Company.  The Company
hereby represents and warrants to the Investor that the following
representations are true and complete on and as of the date hereof and on and as
of the Closing Date.

 

For purposes of these representations and warranties (other than those in
Subsections 2.2, 2.3, 2.4 and 2.5), the term the “Company” shall include, as
applicable, any subsidiaries of the Company, unless otherwise noted herein.

 

2.1          Organization, Good Standing, Corporate Power and Qualification. 
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to (a) enter into this Agreement and the other Transaction
Documents, to carry out its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby and (b) own, operate
or lease the properties and assets now owned, operated or leased by it and to
carry on its business as presently conducted and as proposed to be conducted. 
The Company is duly qualified to transact business and is in good standing in
each jurisdiction in which the failure to so qualify would have or could
reasonably be expected to have a Material Adverse Effect.

 

2.2          Capitalization.

 

(a)           The authorized capital stock of the Company consists, immediately
prior to the Closing, of:

 

(1)           20,000,000 shares of common stock, $0.01 par value per share (the
“Common Stock”), 6,689,244 shares of which were issued and outstanding as of
June 30, 2016.  All of the outstanding shares of Common Stock have been duly
authorized, are fully paid and non-assessable and were issued in compliance with
all applicable federal and state securities laws.

 

(2)           5,000,000 shares of preferred stock (“Preferred Stock”), of which
1,000,000 shares have been designated Series A Preferred Stock, none of which
are issued and outstanding immediately prior to the Closing.  The rights,
privileges and preferences of the Preferred Stock are as stated in the
Certificate of Designations and as provided by the Delaware General Corporation
Law (“DGCL”).

 

(b)           The Company has reserved 2,800,000 shares of Common Stock for
issuance to officers, directors, employees and consultants of the Company
pursuant to its 2007 Stock Incentive Plan duly adopted by the Board of Directors
and approved by the Company stockholders (the “Stock Plan”).  Of such reserved
shares of Common Stock, as of June 30, 2016, 2,390,357 shares had been granted
pursuant to restricted stock purchase agreements and 2,234,778 were outstanding,
no options to purchase shares were outstanding, and 565,222 shares of Common
Stock remained available for issuance to officers, directors, employees and
consultants pursuant to the Stock Plan.  The Company has made available complete
and accurate copies of the Stock Plan and forms of agreements used thereunder.

 

5

--------------------------------------------------------------------------------


 

(c)           The authorized capital stock of the Company consists, immediately
following the Closing, of:

 

(1)           20,000,000 shares of Common Stock, 6,689,244 shares of which were
issued and outstanding as of June 30, 2016.  All of the outstanding shares of
Common Stock have been duly authorized, are fully paid and non-assessable and
were issued in compliance with all applicable federal and state securities laws.

 

(2)           5,000,000 shares of Preferred Stock, of which 1,000,000 shares
have been designated Series A Preferred Stock, 1,000,000 of which are issued and
outstanding immediately following to the Closing.

 

(d)           As of immediately following the Closing after giving effect to the
transactions contemplated by this Agreement, (i) all of the issued and
outstanding shares of capital stock of the Company will have been duly
authorized, validly issued, fully paid and non-assessable, (ii) all of the
issued and outstanding shares of capital stock of the Company will have been
issued in compliance with all applicable federal and state securities Laws, and
(iii) none of the issued and outstanding shares of capital stock of the Company
will have been issued in violation of any agreement, arrangement or commitment
to which the Company or any of its Affiliates is a party or is subject to or in
violation of any preemptive or similar rights of any Person.

 

2.3          Authorization.  All corporate action required to be taken in order
to authorize the Company to execute and deliver this Agreement and any other
Transaction Document, to perform its obligations hereunder and thereunder, to
consummate the transactions contemplated by this Agreement, and to issue the
Shares at the Closing, has been taken or will be taken prior to the Closing. 
This Agreement and any other Transaction Document, when executed and delivered
by the Company, shall constitute valid and legally binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, or (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

2.4          Valid Issuance of Shares.

 

(a)           The Shares, when issued, sold and delivered in accordance with the
terms and for the consideration set forth in this Agreement, will be validly
issued, fully paid and non-assessable and free of restrictions on transfer other
than restrictions on transfer under this Agreement and the Certificate of
Designations, applicable state and federal securities laws and liens or
encumbrances created by or imposed by the Investor.  Assuming the accuracy of
the representations of the Investor in Section 3 of this Agreement and subject
to the filings described in Subsection 2.5 below, the Shares will be issued in
compliance with all applicable federal and state securities laws.

 

6

--------------------------------------------------------------------------------


 

(b)           No “bad actor” disqualifying event described in
Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Company Covered
Person, except for a Disqualification Event as to which Rule 506(d)(2)(ii-iv) or
(d)(3), is applicable.

 

2.5          Governmental Consents and Filings.  Assuming the accuracy of the
representations made by the Investor in Section 3 of this Agreement, no consent,
approval, Permit, Governmental Order or authorization of, or registration,
qualification, designation, declaration or filing with, or notice to, any
Governmental Authority is required on the part of the Company in connection with
the execution and delivery of this Agreement and the other Transaction Documents
and the consummation of the transaction contemplated hereby and thereby, except
for the filing of the Certificate of Designations, which will have been filed as
of the Closing,.

 

2.6          Litigation; Government Orders.

 

(a)           There is no Action pending or currently threatened in writing
(i) against the Company affecting any of its properties or assets (or against
the Company or any of its Affiliates and relating to the Company); (ii) against
the Company or any officer, director or Key Employee of the Company arising out
of their employment or Board of Directors relationship with the Company; or
(iii) that questions the validity of this Agreement or the right of the Company
to enter into it, or to consummate the transaction contemplated by this
Agreement.  Neither the Company nor, to the Company’s knowledge, any of its
officers, directors or Key Employees is a party or is named as subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality (in the case of officers, directors or Key
Employees, such as would affect the Company).  There is no Action by the Company
pending or which the Company intends to initiate.  The foregoing includes,
without limitation, Action pending or threatened in writing (or any basis
therefor known to the Company) involving the prior employment of any of the
Company’s employees, their services provided in connection with the Company’s
business, any information or techniques allegedly proprietary to any of their
former employers or their obligations under any agreements with prior employers.

 

(b)           There are no outstanding Governmental Orders and no unsatisfied
judgments, penalties or awards against or affecting the Company or any of its
properties or assets.

 

2.7          Compliance with Other Instruments.  The Company is not in violation
or default (i) of any provisions of its Certificate of Incorporation, the
Certificate of Designations or its Bylaws or other organizational documents of
the Company, (ii) of any instrument, judgment, order, writ or decree,
(iii) under any note, indenture or mortgage, (iv) to its Knowledge, under any
material lease, agreement, Contract or purchase order to which it is a party or
by which it is bound, or (v) to its Knowledge, of any provision of federal or
state Law, statute, rule, Government Order or regulation applicable to the
Company; and only in the cases of subparts (iii), (iv) and (v) above, where the
violation of which would have or could reasonably be expected to have a Material
Adverse Effect.  The execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation of the transaction
contemplated hereby and thereby do not and will not (i) conflict with or result
in a violation or breach of, or default under, any provision of its Certificate
of Incorporation, the Certificate of Designations or its Bylaws or other
organizational documents of the Company, (ii) conflict with or result in a
violation or breach of any provision of any Law or Governmental Order applicable
to the Company, (iii) require the consent or waiver of, notice to or other
action by any Person under, conflict with, result in a violation or breach of,
constitute a default or an event that, with or without notice or lapse of time
or both, would constitute a default under, result in the acceleration of or
create in any party the right to accelerate, terminate, modify or cancel any
Contract to which the Company is a party or by which the Company is bound or to
which any of its properties and assets are subject or any Permit affecting the
properties, assets or business of the Company; (iv) result in the creation of
any lien, charge or encumbrance upon any assets of the Company or the
suspension, revocation, forfeiture, or nonrenewal of any material Permit
applicable to the Company.

 

7

--------------------------------------------------------------------------------


 

2.8          Financial Statements.  The Company has furnished to the Investor
the audited financial statements of the Company and its subsidiaries (on a
consolidated basis) as of the fiscal year ending December 31, 2015 (including
balance sheets, income statements and statements of retained earnings,
stockholders’ equity and cash flow) (the “Audited Financial Statements”), and
the unaudited financial statements of the Company and its subsidiaries (on a
consolidated basis) as of June 30, 2016 (including balance sheets, income
statements and statements of retained earnings, stockholders’ equity and cash
flow for the six-month period then ended (the “Interim Financial Statements” and
together with the Audited Financial Statements, the “Financial Statements”). 
The Financial Statements have been prepared in accordance with GAAP applied on a
consistent basis throughout the period involved, subject, in the case of the
Interim Financial Statements, to normal and recurring year-end adjustments (the
effect of which will not be materially adverse) and the absence of notes (that,
if presented, would not differ materially from those presented in the Audited
Financial Statements). The Financial Statements are based on the books and
records of the Company, fairly present in all material respects the financial
condition, results of operations and changes in financial position of Company
and its subsidiaries (on a consolidated basis) as of such dates and for such
periods.   The Company maintains a standard system of accounting established and
administered in accordance with GAAP.

 

2.9          No Other Liabilities.  The Company and its subsidiaries do not have
any liability, obligations or commitments of any nature whatsoever, asserted or
unasserted, known or unknown, absolute or contingent, accrued or unaccrued,
matured or unmatured or otherwise that is required under GAAP to be reflected or
disclosed, and not reflected or disclosed, in the balance sheets described in
Subsection 2.8, other than liabilities and contingent liabilities arising in the
ordinary course of business consistent with past practice since the date of such
financial statements.

 

2.10        Absence of Certain Changes, Events and Conditions. Since
December 31, 2015, and other than in the ordinary course of business consistent
with past practice or as set forth in public filings by the Company pursuant to
the 1934 Act, there has not been, with respect to the Company, any:

 

(a)           event, occurrence or development that has had, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect;

 

(b)           amendment of its Certificate of Incorporation or its Bylaws or
other organizational documents of the Company;

 

(c)           split, combination or reclassification of any shares of its
capital stock;

 

(d)           issuance, sale or other disposition of any of its capital stock,
or grant of any options, warrants or other rights to purchase or obtain
(including upon conversion, exchange or exercise) any of its capital stock;

 

8

--------------------------------------------------------------------------------


 

(e)           declaration or payment of any dividends or distributions on or in
respect of any of its capital stock or except for purchase under announced
programs to repurchase stock, redemption, purchase or acquisition of its capital
stock; or

 

(f)            material change in any method of accounting or accounting
practice of the Company, except as required by GAAP or as disclosed in the notes
to the Financial Statements.

 

2.11        Foreign Corrupt Practices Act.  Neither the Company nor any of the
Company’s directors, officers, agents, employees or any other Person associated
with or acting on behalf of the Company has, directly or indirectly, made,
offered, promised or authorized any payment or gift of any money or anything of
value to or for the benefit of any domestic or “foreign official” (as such term
is defined in the U.S. Foreign Corrupt Practices Act of 1977, as amended (the
“FCPA”)), foreign political party or official thereof or candidate for foreign
political office for the purpose of (i) influencing any official act or decision
of such official, party or candidate, (ii) inducing such official, party or
candidate to use his, her or its influence to affect any act or decision of a
foreign governmental authority or (iii) securing any improper advantage, in the
case of (i), (ii) and (iii) above in order to assist the Company or any of its
affiliates in obtaining or retaining business for or with, or directing business
to, any person.  Neither the Company nor any of its directors, officers, agents,
employees or any other Person associated with or acting on behalf of the Company
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity or to
influence official action, (ii) made or authorized any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment of funds or received or
retained any funds in violation of any law, rule or regulation or (iii) violated
or is in violation of any provision of the FCPA.  The Company further represents
that it has maintained, and has caused each of its subsidiaries and affiliates
to maintain, systems of internal controls (including, but not limited to,
accounting systems, purchasing systems and billing systems) to ensure compliance
with the FCPA or any other applicable anti-bribery or anti-corruption law. 
Neither the Company nor, to the Company’s knowledge, any of its officers,
directors or employees are the subject of any allegation, voluntary disclosure,
investigation, prosecution or other enforcement action related to the FCPA or
any other anti-corruption law.

 

2.12        Anti-Money Laundering Laws.  The Company represents, warrants and
agrees as follows:

 

(a)           (i) the Company; (ii) any Person controlling or controlled by the
Company; or (iii) any Person for whom the Company is acting as agent or nominee
in connection with this transaction, is not an OFAC Prohibited Person;

 

(b)           to comply with applicable Anti-Money Laundering Laws and
regulations, all payments by the Company to the Investor or from the Investor to
the Company will only be made in the Company’s name and to and from a bank
account of a bank based or incorporated in or formed under the laws of the
United States or a bank that is not a “foreign shell bank” within the meaning of
the U.S. Bank Secrecy Act (31 U.S.C. § 5311 et seq.), as amended, and the
regulations promulgated thereunder by the U.S. Department of the Treasury, as
such regulations may be amended from time to time; and

 

9

--------------------------------------------------------------------------------


 

(c)           the Company shall promptly notify the Investor should the Company
become aware of any change in the information set forth in this Subsection 2.12.

 

2.13        Compliance with Laws; Permits.  The Company has complied, and is now
complying, with all Laws applicable to it or its business, properties or assets,
which, if breached, would have a Material Adverse Effect.

 

2.14        Taxes.  Except in instances that would not have a Material Adverse
Effect:

 

(a)           The Company has timely filed all Tax Returns that it was required
to file. All such Tax Returns were complete and correct in all respects. All
Taxes due and owing by the Company (whether or not shown on any Tax Return) have
been timely paid.

 

(b)           The Company has withheld and paid each Tax required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, customer, shareholder or other party, and
complied with all information reporting and backup withholding provisions of
applicable Law.

 

(c)           No extensions or waivers of statutes of limitations have been
given or requested with respect to any Taxes of the Company.

 

(d)           All deficiencies asserted, or assessments made, against the
Company as a result of any examinations by any Tax authority have been fully
paid.

 

(e)           The Company is not a party to any Action by any Tax authority.
There are no pending or threatened Actions by any Tax authority, the notice of
which has been provided in writing.

 

(f)            The Company has not been a member of an affiliated, combined,
consolidated or unitary Tax group for Tax purposes other than an affiliated,
combined, consolidated or unitary Tax group of which the Company is the common
parent. The Company has no liability for Taxes of any Person (other than the
Company or a member of an affiliated, combined, consolidated or unitary Tax
group of which the Company is or was the common parent) under Treasury
Regulations Section 1.1502-6 (or any corresponding provision of state, local or
foreign Law), as transferee or successor, by contract or otherwise.

 

2.15        Full Disclosure.  The Company’s public filings with the Security and
Exchange Commission pursuant to the 1934 Act, together with the Company’s
representations and warranties in this Agreement and in any certificate or other
document furnished or to be furnished to the Investor pursuant to this
Agreement, collectively do not contain any untrue statement of a material fact,
or omit to state a material fact necessary to make the statements contained
therein, in light of the circumstances in which they are made, not misleading.

 

10

--------------------------------------------------------------------------------


 

3.                                      Representations and Warranties of the
Investor.  The Investor hereby represents and warrants to the Company that:

 

3.1                               Authorization.  The Investor has all requisite
corporate power and authority to enter into this Agreement and the other
Transaction Documents, to carry out its obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby.  This Agreement
and any other Transaction Document, when executed and delivered by the Investor,
will constitute valid and legally binding obligations of the Investor,
enforceable in accordance with their respective terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and any other laws of general application affecting enforcement of
creditors’ rights generally, or (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.

 

3.2                               Purchase Entirely for Own Account.  This
Agreement is made with the Investor in reliance upon the Investor’s
representation to the Company, which by the Investor’s execution of this
Agreement, the Investor hereby confirms, that the Shares to be acquired by the
Investor will be acquired for investment for the Investor’s own account, not as
a nominee or agent, and not with a view to the resale or distribution of any
part thereof, and that the Investor understands that it is not entitled to
transfer or grant participations in the same, except as provided in the
Certificate of Designations.  By executing this Agreement, the Investor further
represents that the Investor does not presently have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Shares.  The Investor has not been formed for the specific purpose of acquiring
the Shares.

 

3.3                               Disclosure of Information.  The Investor has
had an opportunity to discuss the Company’s business, management, financial
affairs and the terms and conditions of the offering of the Shares with the
Company’s management.  The foregoing, however, does not limit or modify the
representations and warranties of the Company in Section 2 of this Agreement or
the right of the Investor to rely thereon.

 

3.4                               Restricted Securities.  The Investor
understands that the Shares have not been, and will not be, registered under the
Securities Act, by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Investor’s
representations as expressed herein.  The Investor understands that the Shares
are “restricted securities” under applicable U.S. federal and state securities
Laws and that, pursuant to these Laws, the Investor must hold the Shares
indefinitely unless they are registered with the Securities and Exchange
Commission and qualified by state authorities, or an exemption from such
registration and qualification requirements is available.  The Investor
acknowledges that the Company has no obligation to register or qualify the
Shares.  The Investor further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Shares, and on requirements relating to the Company which
are outside of the Investor’s control, and which the Company is under no
obligation and may not be able to satisfy.

 

11

--------------------------------------------------------------------------------


 

3.5                               Absence of Trading Market.  The Series A
Preferred Stock will be issued as a private placement and may not be assigned or
re-sold by the Investor, except as provided in the Certificate of Designations.

 

3.6                               Legends.  The Investor understands that the
Shares and any securities issued in respect of or exchanged for the Shares, may
be notated with one, part or all of the following legends:

 

(a)                                 “THE SHARES REPRESENTED HEREBY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF.  NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.”

 

(b)                                 Any legend required by the securities Laws
of any state to the extent such Laws are applicable to the Shares represented by
the certificate, instrument, or book entry so legended.

 

3.7                               Law of Japan.  The Investor hereby represents
that it has satisfied itself as to and hereby warrants the full observance of
the laws of Japan in connection with any invitation to subscribe for the Shares
or any use of this Agreement, including (i) the legal requirements within Japan
for the purchase of the Shares, (ii) any Japanese exchange restrictions
applicable to such purchase, (iii) any governmental or other consents that may
need to be obtained, and (iv) the income tax and other tax consequences, if any,
that may be relevant to the purchase, holding, redemption, sale, or transfer of
the Shares.  The Investor’s subscription and payment for and continued
beneficial ownership of the Shares will not violate any applicable securities or
other laws of Japan.

 

3.8                               No General Solicitation.  The Investor
acknowledges that it is not acquiring the Shares as a result of any general
solicitation or advertisement in connection with the offer and sale of the
Shares.

 

3.9                               Exculpation Among Investor.  The Investor
acknowledges that it is not relying upon any Person, other than the Company and
its officers and directors, in making its investment or decision to invest in
the Company.  The Investor agrees that neither the Investor nor the respective
controlling Persons, officers, directors, partners, agents, or employees of the
Investor shall be liable to any other investor for any action heretofore taken
or omitted to be taken by any of them in connection with the purchase of the
Shares.

 

4.                                      Conditions to Closing.

 

4.1                               Conditions to Obligations of the Investor. 
The obligations of the Investor to purchase Shares at the Closing are subject to
the fulfillment, on or before such Closing, of each of the following conditions,
unless otherwise waived:

 

12

--------------------------------------------------------------------------------


 

(a)                                 Accuracy of Representations and Warranties. 
The representations and warranties of the Company contained in this Agreement,
the other Transaction Documents and any certificate or other writing delivered
pursuant hereto shall be true and correct in all respects on and as of the date
hereof and on and as of the Closing Date with the same effect as though made on
and as of such date (except those representations and warranties that address
matters only as of a specified date, the accuracy of which shall be determined
as of that specified date in all respects).

 

(b)                                 Compliance with Agreement.  The Company
shall have duly performed and complied with all agreements, covenants and
conditions required by this Agreement and each of the other Transaction
Documents to be performed or complied with by it prior to or on the Closing
Date.

 

(c)                                  Due Diligence.  Investor shall be satisfied
with the results of its and its representatives’ legal, accounting, and business
due diligence investigation and evaluation of the Company and its subsidiaries.

 

(d)                                 Approval.  The Company shall have received
or obtained approval of the Board of Directors and all other consents and
approvals necessary for the consummation of the transactions contemplated by
this Agreement.

 

(e)                                  Transaction Documents.  Each of the
Transaction Documents shall have been executed and delivered by the parties
thereto and true and complete copies thereof shall have been delivered to the
Investor.

 

(f)                                   Filing of Certificate of Designations. 
The Company shall have duly adopted the Certificate of Designations, which shall
have been duly filed with the Secretary of State of the State of Delaware and
become effective under the DGCL on or prior to the Closing and which shall
remain in full force and effect as of the Closing, and Investor shall have
received a certificate of the Secretary of State of Delaware certifying that the
Certificate of Designation has been filed and is effective.

 

(g)                                  Amended Bylaws.  The Board of Directors
shall have duly amended the Company’s Bylaws in substantially the form of
Exhibit B (the “Bylaws”), to increase the authorized number of directors of the
Company to seven (7), of which two (2) directors are reserved for the holders of
the Series A Preferred Stock, to the extent that such holders are entitled to
elect representatives on the Company’s Board of Directors pursuant to the
Certificate of Designations.

 

(h)                                 Fee to Investor.  The Company shall have
paid to the Investor a fee of Two Hundred Thousand Dollars ($200,000)
simultaneous with the Closing.

 

(i)                                     No Material Adverse Effect.  There shall
have been no Material Adverse Effect between the date of the Preferred Stock
Offering Summary of Terms, dated September 2, 2016, entered into between the
Company and the Investor, and the Closing in the financial condition, operating
results, assets, operations, business prospects, employee relations or customer
or supplier relations of the Company and its subsidiaries taken as a whole, nor
shall any event or events have occurred that, individually or in the aggregate,
with or without the lapse of time, could reasonably be expected to result in a
Material Adverse Effect.

 

13

--------------------------------------------------------------------------------


 

(j)                                    Laws and Regulations.  There shall be no
statute, law or governmental rule, regulation or guideline in effect or proposed
or pending that prohibits, restricts or enjoins or could reasonably be expected
to prohibit, restrict or enjoin the consummation of the transactions
contemplated by this Agreement or the Investor’s right to participate therein.
No Governmental Authority shall have enacted, issued, promulgated, enforced or
entered any Governmental Order which is in effect and has the effect of making
the transactions contemplated by this Agreement illegal, of restraining or
prohibiting consummation of such transactions or of causing any of the
transactions contemplated hereby to be rescinded following completion thereof.

 

(k)                                 Other Documents.  Investor has received the
following documents, which shall be in form and substance acceptable to
Investor:

 

(1)                                 a certificate of a duly authorized officer
of the Company, dated as of five (5) Business Days before the Closing,
certifying:

 

(A)            that attached thereto are true and complete copies of all
resolutions and other consents adopted by the Board of Directors authorizing and
approving the execution, delivery, filing and performance of this Agreement and
the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby;

 

(B)                                   that attached thereto are true and
complete copies of the Company’s Certificate of Incorporation (the “Certificate
of Incorporation”), Bylaws and other constituent documents; and

 

(C)                                   the names and signatures of the officers
of the Company authorized to sign this Agreement, the other Transaction
Documents and the other documents to be delivered hereunder and thereunder;

 

(2)                                 a certificate of a duly authorized officer
of the Company, dated as of the Closing, certifying:

 

(A)                                   that the resolutions and consents
delivered to the Investor pursuant to Subsection 4.1(k)(1)(A) are in full force
and effect as of the Closing and are all the resolutions and consents adopted in
connection with the transactions contemplated hereby and thereby;

 

(B)                                   that attached thereto is a true and
complete copy of the Company’s Certificate of Incorporation (as amended to
permit the issuance of the Shares), and that the Bylaws and other constituent
documents delivered to the Investor pursuant to Subsection 4.1(k)(1)(B) are in
full force and effect as of the Closing; and

 

(C)                                   that each of the conditions set forth in
Subsection 4.1(a) and Subsection 4.1(b) have been satisfied;

 

(3)                                 a good standing certificate (or its
equivalent) for the Company from the Secretary of State of the State of
Delaware;

 

14

--------------------------------------------------------------------------------


 

(4)                                 legal opinion of Perkins Coie LLP, counsel
to the Company, indicating that the Shares, when issued and sold in accordance
with the terms of this Agreement for the consideration described therein, will
be duly and validly issued, fully paid and non-assessable, and as to such other
matters as the Investor shall reasonably request;

 

(5)                                 the share certificate evidencing the Shares;
and

 

(6)                                 such other documents or instruments as the
Investor reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.

 

4.2                               Conditions to Obligations of the Company.

 

(a)                                 Transaction Documents.  Each of the
Transaction Documents shall have been executed and delivered by the parties
thereto and true and complete copies thereof shall have been delivered to the
Company.

 

(b)                                 Forms.  The Investor shall have delivered to
the Company a properly completed Internal Revenue Service Form W-8BEN-E or other
applicable Internal Revenue Service Form W-8.

 

(c)                                  The Investor shall have delivered to the
Company cash in an amount equal to the purchase price of the Shares by wire
transfer of immediately available funds to a bank account designated in writing
by the Company.

 

5.                                      Reporting.  As a reporting company under
the 1934 Act, the Company makes financial and other material information
publicly available pursuant to periodic filings with the Securities and Exchange
Commission, including without limitation under form 10-K, 10-Q and 8-K.  If for
any reason the Company ceases be a reporting company under the 1934 Act, and
provided that the Investor enters into a non-disclosure agreement in form
reasonably acceptable to the Company, it shall make information comparable to
the information that it makes available to the public as a reporting company,
available to Investor, on a timely basis, including:

 

(a)                                 Copies of quarterly financial statements,
within forty-five (45) days after the end of each calendar quarter, and audited
annual financial statements within ninety (90) days after the end of each
calendar year;

 

(b)                                 Copies of all amendments to the Certificate
of Incorporation or Bylaws no later than thirty (30) days following the date of
such amendments;

 

(c)                                  Notification of significant events that
materially and adversely affect the Company’s financial performance and
governance;

 

(d)                                 Material agreements that affect the
Company’s financial performance, including without limitation, agreements
containing restrictions on indebtedness; and

 

15

--------------------------------------------------------------------------------


 

(e)                                  Upon request by the Investor, copies of
such other information that the Company provides to banks and lending
institutions pursuant to its most senior credit facility.

 

6.                                      Miscellaneous.

 

6.1                               Survival of Warranties.  Unless otherwise set
forth in this Agreement, the representations and warranties of the Company and
the Investor contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the Closing and shall in no way be
affected by any investigation or knowledge of the subject matter thereof made by
or on behalf of the Investor or the Company.

 

6.2                               Successors and Assigns.  The terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the parties and their respective successors and assigns.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.  Neither party may assign its
rights or obligations hereunder without the prior written consent of the other
party and any purported assignment in violation of this Subsection 6.2 shall be
null and void.  No assignment shall relieve the assigning party of any of its
obligations hereunder.

 

6.3                               Governing Law.  This Agreement shall be
governed by the internal Law of the State of Delaware without giving effect to
any choice or conflict of Law provision or rule.

 

6.4                               Counterparts.  This Agreement may be executed
in two (2) or more counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument. 
Counterparts may be delivered via facsimile, electronic mail (including pdf or
any electronic signature complying with the U.S. federal ESIGN Act of 2000,
e.g., www.docusign.com) or other transmission method, and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.

 

6.5                               Titles and Subtitles.  The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

6.6                               Notices.  All notices and other communications
given or made pursuant to this Agreement shall be in writing and shall be deemed
effectively given upon the earlier of actual receipt, or (a) personal delivery
to the party to be notified, with written confirmation of receipt, (b) when
sent, if sent by electronic mail or facsimile, with confirmation of
transmission, during normal business hours of the recipient, and if not sent
during normal business hours, then on the recipient’s next Business Day,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) Business Day after deposit
with an internationally recognized overnight courier, freight prepaid,
specifying next Business Day delivery, with written verification of receipt. 
All communications shall be sent to the parties at their respective address as
set forth on the signature page, or to such e-mail address, facsimile number or
address as subsequently modified by written notice given in accordance with this
Subsection 6.6.

 

16

--------------------------------------------------------------------------------


 

6.7                               No Finder’s Fees.  Each party represents that
it neither is nor will be obligated for any finder’s fee or commission in
connection with this transaction.  The Investor agrees to indemnify and to hold
harmless the Company from any liability for any commission or compensation in
the nature of a finder’s or broker’s fee arising out of this transaction (and
the costs and expenses of defending against such liability or asserted
liability) for which the Investor or any of its officers, employees or
representatives is responsible.  The Company agrees to indemnify and hold
harmless the Investor from any liability for any commission or compensation in
the nature of a finder’s or broker’s fee arising out of this transaction (and
the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

 

6.8                               Fees and Expenses.  Except as otherwise
expressly provided in this Agreement, each party will pay its own fees and
expenses in connection with the transactions contemplated by this Agreement.

 

6.9                               Attorneys’ Fees.  Except as otherwise
expressly provided in this Agreement, each party will pay its own legal and
administrative costs in connection with the transactions contemplated by this
Agreement.

 

6.10                        Amendments.  Any term of this Agreement may be
amended, terminated or waived only with the written consent of each party

 

6.11                        Severability.  The invalidity, illegality or
unenforceability of any provision hereof shall in no way affect the validity or
enforceability of any other provision.  Upon a determination that any provision
is invalid, illegal or unenforceable, the parties shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

6.12                        Delays or Omissions.  No delay or omission to
exercise any right, power or remedy accruing to any party under this Agreement,
upon any breach or default of any other party under this Agreement, shall impair
any such right, power or remedy of such non-breaching or non-defaulting party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and signed by the party so waiving and shall be effective only to the
extent specifically set forth in such writing.  All remedies, either under this
Agreement or by law or otherwise afforded to any party, shall be cumulative and
not alternative.

 

6.13                        Entire Agreement.  This Agreement (including the
Exhibits hereto) and the other Transaction Documents constitute the full and
entire understanding and agreement between the parties with respect to the
subject matter hereof and thereof, and any other written or oral agreement
relating to the subject matter hereof existing between the parties are expressly
canceled.

 

17

--------------------------------------------------------------------------------


 

6.14                        Dispute Resolution.  The parties (a) hereby
irrevocably and unconditionally submit to the jurisdiction of the state courts
of California and to the jurisdiction of the United States District Court for
the Northern District of California for the purpose of any suit, action or other
proceeding arising out of or based upon this Agreement, (b) agree not to
commence any suit, action or other proceeding arising out of or based upon this
Agreement except in the state courts of California or the United States District
Court for the Northern District of California, and (c) hereby waive, and agree
not to assert, by way of motion, as a defense, or otherwise, in any such suit,
action or proceeding, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that the suit, action or proceeding is brought in
an inconvenient forum, that the venue of the suit, action or proceeding is
improper or that this Agreement or the subject matter hereof may not be enforced
in or by such court.

 

WAIVER OF JURY TRIAL:  EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR
THEREOF.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  THIS SECTION HAS BEEN
FULLY DISCUSSED BY EACH OF THE PARTIES HERETO AND THESE PROVISIONS WILL NOT BE
SUBJECT TO ANY EXCEPTIONS.  EACH PARTY HERETO HEREBY FURTHER WARRANTS AND
REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND
THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

 

6.15                        Specific Performance.  The parties agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy to which they are entitled at law or in equity.

 

6.16                        Public Announcements.  The Company shall not issue
any press release or make any other public announcement or disclosure with
respect to this Agreement and the transactions contemplated hereby without the
prior written consent of the Investor, except for any press release, public
announcement or other public disclosure that is required by applicable Law or
governmental regulations or by order of a court of competent jurisdiction. Prior
to making any such required disclosure, the Company shall have given written
notice to the Investor in reasonable detail the proposed content of such
disclosure and shall permit the Investor to review and comment upon the form and
substance of such disclosure.

 

(Signature Page Follows)

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Series A Preferred Stock
Purchase Agreement as of the date first written above.

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

 

 

By:

/s/ Charles F. Willis, IV

 

 

 

 

Name:

Charles F. Willis, IV

 

 

(print)

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

Address:

773 San Marin Drive, Suite 2215

 

 

Novato, CA 94998 USA

 

 

Attention: Legal Department

 

Fax: +1-415-408-4701

 

Email: dpoulakidas@willislease.com

 

SIGNATURE PAGE TO SERIES A PREFERRED STOCK PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

 

DEVELOPMENT BANK OF JAPAN INC.

 

 

 

 

 

By:

/s/ Junichi Sakamaki

 

 

 

 

Name:

Junichi Sakamaki

 

 

(print)

 

 

 

Title:

General Manager Corporate Finance Department Division1

 

 

 

Address: Otemachi Financial City South
Tower 9-6, Otemachi 1-chrome, Chiyoda-ku,
Tokyo 100-8178, Japan

 

SIGNATURE PAGE TO SERIES A PREFERRED STOCK PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF DESIGNATIONS

 

(See Attached)

 

EXHIBIT A TO SERIES A PREFERRED STOCK PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

AMENDMENT TO BYLAWS

 

(See Attached)

 

EXHIBIT B TO SERIES A PREFERRED STOCK PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

AMENDMENT TO BYLAWS

OF

WILLIS LEASE FINANCE CORPORATION

 

The Bylaws of Willis Lease Finance Corporation (the “Bylaws”) are amended as
follows:

 

1.                                      Section 3.02 of the Bylaws is amended
and restated in its entirety as follows:

 

“SECTION 3.02      Number and Term of Office.  The authorized number of
directors shall be seven (7), and such number shall not be changed except by a
Bylaw amending this section duly adopted by the Board or duly adopted by the
stockholders pursuant to the terms of Article IX of the Certificate of
Incorporation.  Directors need not be stockholders.  Each of the directors of
the Corporation shall hold office until his successor shall have been duly
elected and shall qualify or until he shall resign, die, become disqualified or
disabled or shall otherwise be removed in the manner hereinafter provided.”

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF CORPORATE SECRETARY

 

The undersigned, being the duly elected Corporate Secretary of Willis Lease
Finance Corporation, a Delaware corporation, hereby certifies that the Amendment
to Bylaws to which this Certificate is attached was duly adopted by the Board of
Directors of said corporation on October    , 2016.

 

 

 

By:

 

 

 

Dean M. Poulakidas, Corporate Secretary

 

2

--------------------------------------------------------------------------------